      Case 1:18-cr-00173-NRB Document 155 Filed 04/20/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 UNITED STATES OF AMERICA,

           - against -                                O R D E R

                                                 18 Cr. 173-4 (NRB)
 JOSE BURGOS CABADA,

                Defendant.
 ----------------------------------X

 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     At the request of the defendant, the Court reschedules his

sentencing for July 22, 2020 at 12:00 p.m.              The defendant’s

sentencing submission is due on July 8, 2020, and the Government’s

sentencing submission is due on July 15, 2020.

Dated:    New York, New York
          April 20, 2020


                                                                       _
                                            NAOMI REICE BUCHWALD
                                        UNITED STATES DISTRICT JUDGE
